Citation Nr: 0931510	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-31 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for 
patellofemoral syndrome, left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from October 1972 to October 
1974 and from April 1975 to April 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran's claim was previously before the Board in 
September 2007 and remanded at that time for additional 
evidentiary development.  Regrettably, another remand is 
required for the reasons discussed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board remanded the Veteran's claim in September 2007 with 
specific instructions to schedule the Veteran for a VA 
Compensation and Pension (C&P) examination to assess the 
nature and severity of his service-connected left knee 
disability.

The RO scheduled the Veteran for this examination, but the 
evidence of record shows that the letter informing the 
Veteran of his upcoming VA examination was sent to the 
incorrect address.  A careful review of the evidence of 
record shows that this notice letter was sent to an old 
address and not the Veteran's current address of record.

Therefore, another remand is required.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998) (holding that a remand by the 
Board confers upon a veteran, as a matter of law, the right 
to compliance with the Board's remand order).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to undergo a joint examination 
to assess the severity of the service-
connected left knee disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate testing, if deemed necessary 
by the examiner, should be conducted at 
this time and included in the examination 
report.  

In assessing the severity of the Veteran's 
service-connected left knee disability, 
the examiner should state whether the left 
knee disability is manifested by weakened 
movement, excess fatigability, 
incoordination or pain.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
must provide a complete rationale for any 
stated opinion. 

2.  The RO should also notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the claim.  
In the event that the Veteran does not 
report for any scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




